GOLDTHWAITE, J.
— Tbe declaration alleges, that Elizabeth Horn, wife of Michael Horn, falsely and maliciously charged tbe plaintiff in error with beating bis wife, so that be made her miscarry, and contains no innuendo explanatory of tbe words. Tbe ruling of tbe court below, in sustaining a demurrer to this declaration, is tbe point presented by tbe assignment of errors.
Tbe words charged in tbe declaration do not, of themselves, and without any innuendo, amount to more than a charge that tbe plaintiff bad committed an assault and battery on bis wife. Tbe speaking of such words is not actionable. Skinner v. White, 1 Dev. & Bat. 473; Andres v. Koppenheafer, 4 S. & R. 261.
Tbe judgment is affirmed.